

116 HR 6053 IH: Test Your Well Water Act
U.S. House of Representatives
2020-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6053IN THE HOUSE OF REPRESENTATIVESMarch 2, 2020Mr. Kildee (for himself, Ms. Slotkin, Mr. Gallagher, Mr. Kind, and Mr. Delgado) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Administrator of the Environmental Protection Agency to establish a household well water testing website, and for other purposes.1.Short titleThis Act may be cited as the Test Your Well Water Act.2.Household well water testing website(a)In generalNot later than one year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall establish a website containing information relating to the testing of household well water.(b)ContentsThe Administrator shall include on the website established under subsection (a) the following:(1)Information on how to get groundwater that is the source for a household water well tested by a well inspector who is certified by a qualified third party.(2)A list of laboratories that analyze water samples and are certified by a State or the Administrator.(3)State-specific information, developed in coordination with each State, on naturally occurring and human-induced contaminants.(4)Information that, using accepted risk communication techniques, clearly communicates whether a test result value exceeds a level determined by the Administrator or the State to pose a health risk.(5)Information on treatment options, including information relating to water treatment systems certified by the National Science Foundation or the American National Standards Institute, and people who are qualified to install such systems. (6)A directory of whom to contact to report a test result value that exceeds a level determined by the Administrator or the State to pose a health risk.(7)Information on financial assistance that is available for homeowners to support water treatment, including grants under section 306E of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926e) and State resources.(8)Any other information the Administrator considers appropriate.(c)CoordinationThe Administrator shall coordinate with the Secretary of Health and Human Services, the Secretary of Agriculture, and appropriate State agencies in carrying out this section.(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for fiscal year 2021.